 
EXHIBIT 10.5
 
AMENDMENT NO. 2
 
TO EMPLOYMENT AGREEMENT



AMENDMENT NO. 2, dated June 23, 2009, to that certain Employment Agreement,
dated as of August 1, 2005, as amended by Amendment No.1, dated October 30, 2007
(the “Employment Agreement”), by and between Hi-Tech Pharmacal Co., Inc. (the
“Corporation”) and William Peters (the “Executive”).


WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to amend the
Employment Agreement (i) to extend the term of the Employment Agreement, (ii) to
increase the compensation thereunder and (iii) to change the definition of a
Change in Control, as defined in the Employment Agreement.


NOW, THEREFORE, the parties hereto mutually agree as follows:


1.         All capitalized terms used herein but not defined herein shall have
the meaning ascribed to them in the Employment Agreement.


2.         Section 3 of the Employment Agreement is hereby deleted and replaced
in its entirety with the following:


“Section 3. Term of Employment. The term of this Employment Agreement shall
commence on August 1, 2009 and shall continue until July 31, 2011 and shall
automatically renew for successive one year terms unless terminated by the
Corporation upon six (6) months’ advance written notice to Executive of the
Corporation’s decision not to renew the Employment Agreement, or by Executive,
upon sixty (60) days advance written notice to the Corporation, or unless
earlier terminated pursuant to the provisions of Section 5 hereof.”


3.         Section 4.1 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:


“4.1. Compensation. As compensation for his services hereunder the Corporation
shall pay Executive (i) for the period August 1, 2009 through July 31, 2010 an
annual salary (“Salary”) equal to $280,000 ($5,384.62 per week) and (ii) for the
period August 1, 2010 through July 31, 2011 a Salary equal to $300,000
($5,769.23 per week). The Salary shall be payable weekly less such deductions as
shall be required to be withheld by applicable law and regulations.”
 
1

--------------------------------------------------------------------------------


 
4.         Section 11 of the Employment Agreement is hereby deleted and replaced
in its entirety with the following:
 
“Section 11. Change in Control.


11.1. Payment on Change in Control. The Corporation will provide or cause to be
provided to Executive the rights and benefits described below during the term of
this Agreement, following a Change in Control. In the event of a Change in
Control the Corporation shall pay or cause its successor to pay to Executive, in
cash, in a lump sum within 15 days after the Change in Control, an amount equal
to 2 times Executive’s base compensation which equals the sum of the following:
(i) Executive’s annual salary on the day preceding the Change in Control, plus
(ii) Executive’s annual bonus for the year immediately preceding the Change in
Control. In addition, following a Change in Control, at no cost to Executive,
the Corporation shall maintain for Executive and Executive’s dependents, all
health, insurance and welfare benefits for the lesser of one year or until
Executive and his dependents are eligible for similar health, insurance and
welfare benefits from Executive’s new employer.


11.2. Change in Control Defined. A “Change in Control” shall be deemed to occur
upon the earliest to occur after the date of this Agreement of any of the
following events:


(A) Acquisition of Stock by Third Party. Any Person (as hereinafter defined) is
or becomes the Beneficial Owner (as hereinafter defined), directly or
indirectly, of securities of the Corporation representing forty (40%) percent or
more of the combined voting power of the Corporation’s then outstanding
securities (“Acquisition”);


(B) Change in Board of Directors. The date when Continuing Directors cease to be
a majority of the Directors then in office, it being understood that it shall
not be deemed a Change in Control as long as the majority of the Directors were
nominated by the Continuing Directors;


(C) Corporate Transactions. The effective date of a merger or consolidation of
the Corporation with any other entity, and with the power to elect at least a
majority of the board of directors or other governing body of such surviving
entity; and


(D) Liquidation. The approval by the shareholders of the Corporation of a
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets.
 
2

--------------------------------------------------------------------------------


 
(E) Certain Definitions. For purposes of this Section 11, the following terms
shall have the following meanings:


(i)           “Person” shall have the meaning as set forth in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”);
provided, however, that Person shall exclude (i) the Corporation, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation, (iii) any corporation owned, directly or indirectly, by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, and (iv) any members of the Seltzer
family, including affiliates, trusts and foundations for the benefit of Seltzer
family members.


(ii)           “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act.


(iii)           “Continuing Directors” as used in this Agreement shall mean the
persons who constitute the Board of Directors of the Corporation on the date
hereof together with their successors whose nominations were approved by a
majority of Continuing Directors.”



5.         Except as modified by this Amendment No. 2, in all other respects the
Employment Agreement remains unchanged and in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to the
Employment Agreement as of the date set forth above.

 

  HI-TECH PHARMACAL CO., INC.         By: 
David Seltzer
   
David Seltzer, President
   
Dated: June 23, 2009
        By: 
William Peters
   
William Peters
   
Dated: June 23, 2009

 
3

--------------------------------------------------------------------------------


 